Citation Nr: 0513052	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-08 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Service connection for the cause of the veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
July 1943.  The appellant is the deceased veteran's widow.

This appeal arises from a January 2003 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans' Affairs (VA) which denied service connection for 
the cause of the veteran's death.

The Board remanded this appeal to the RO for further 
development in February 2004.  After the requested 
development was completed the RO continued the denial of 
service connection for the cause of the veteran's death.  


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  He died in April 1996 from sudden cardiac 
death due to long-standing arteriosclerotic heart disease.  
The veteran was discharged from service in 1943 due to 
chronic, recurrent rheumatic fever.  A February 1947 rating 
decision initially granted service connection for mitral 
valve insufficiency with history of rheumatic fever.  
However, in June 1948, service connection was severed based 
on a finding that the initial grant was erroneous.

In the Appellant's representative's post-remand brief, dated 
in February 2005, the veteran's representative raised the 
issue of whether the 1948 severance of service connection was 
clearly and unmistakably erroneous (CUE).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
issues "inextricably intertwined" with the issue certified 
for appeal are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The fact that an issue is inextricably intertwined 
does not establish that the Board has jurisdiction of the 
issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed.  Id.  The 
issue of whether the RO's severance of service-connection for 
mitral insufficiency with a history of rheumatic fever in 
1948 constituted clear and unmistakable error (CUE) is 
"inextricably intertwined" with the issue currently on 
appeal, because if severance was erroneous, the fact that 
service connection would be in effect for a heart disorder 
may affect the determination as to whether the cause of his 
death should be service-connected.  See Parker v. Brown, 
7 Vet. App. 116 (1994) (a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto). 

Therefore, the case must be remanded to the RO in accordance 
with the holding in Harris, supra.  On remand, therefore, the 
RO will adjudicate the appellant's CUE claim and she will 
have the opportunity to present argument with respect to that 
claim.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should adjudicate the issue of 
whether there was clear and unmistakable 
error in a June 1948 rating decision 
which severed service connection for 
mitral insufficiency with a history of 
rheumatic fever.

2.  If any benefit sought on appeal 
remains adverse to the appellant, or if a 
timely notice of agreement is received 
with respect to any other matter, she and 
her representative should be furnished 
with a Supplemental Statement of the 
Case, and be given the appropriate period 
of time within which to respond.  The 
case should then be returned to the Board 
for further review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




